11-5140
        Shrestha   v. Lelin


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
     GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL
     RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS
     COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals
 2      for the Second Circuit, held at the Daniel Patrick Moynihan
 3      United States Courthouse, 500 Pearl Street, in the City of
 4      New York, on the 15th day of November, two thousand twelve.
 5
 6      PRESENT:
 7               DENNIS JACOBS,
 8                             Chief Judge,
 9               JON O. NEWMAN,
10               REENA RAGGI,
11                             Circuit Judges.
12      _____________________________________
13
14      Manohar Shrestha, Renu Shrestha,
15
16                            Plaintiffs-Appellants,
17
18                    v.                                 11-5140
19
20      Ross Lelin,
21
22                    Defendant-Appellee.
23      _____________________________________
24
25
26      FOR PLAINTIFFS-APPELLANTS:              Manohar Shrestha, pro se,
27                                              and Renu Shrestha, pro se,
28                                              Manorville, NY.
29
 1   FOR DEFENDANT-APPELLEE:          Ross Lelin, pro se,
 2                                    Freeport, NY.
 3
 4        Appeal from a judgment of the United States District
 5   Court for the Southern District of New York (Batts, J.).
 6
 7        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
 8   AND DECREED that the judgment is AFFIRMED.
 9
10        Appellants Manohar Shrestha and Renu Shrestha, pro se,
11   appeal the sua sponte dismissal of their complaint for lack
12   of subject matter jurisdiction, pursuant to Fed. R. Civ. P.
13   12(h)(3), based on the Rooker-Feldman doctrine. We assume
14   the parties’ familiarity with the underlying facts, the
15   procedural history of the case, and the issues on appeal.
16
17        Upon such review, we conclude that the Shresthas’
18   appeal is without merit substantially for the reasons
19   articulated by the district court in its well-reasoned
20   order. Shrestha v. Lelin, No. 11-cv-4851 (S.D.N.Y. Oct. 24,
21   2011). We have considered all of the Shresthas’ remaining
22   arguments and find them to be without merit.
23
24        For the foregoing reasons, the judgment of the district
25   court is hereby AFFIRMED.
26
27                              FOR THE COURT:
28                              Catherine O’Hagan Wolfe, Clerk
29




                                  2